Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 13, 14, 19 and 20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iyer et al. (US 2019/0288809 A1 with effective filing dates of 06/15/2016 to 09/28/2016 corresponding to provisional applications).
Iyer teaches the uplink control information for indicating to the eNB what the UE needs in paragraph 0098, wherein one configuration parameter for the UE includes srs-SymbolLength which defines the number of OFDM symbols to transmit SRS on Table 11, paragraph 0246).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Original) An apparatus (Iyer’s UE in Figure 60) comprising: 
a processor that determines a number of orthogonal frequency-division multiplexing symbols for sounding reference signal transmission (Configuration of NR SRS on Table 11, paragraph 0246 includes srs-SymbolLength which defines the number of OFDM symbols to transmit SRS in time); and
 a transmitter that transmits an indication of the number to a base unit (Uplink Control Information UCI that is transmitted to the eNB to indicate what the UE needs in paragraph 0098).

2. (Original) The apparatus of claim 1, wherein the number of orthogonal frequency- division multiplexing symbols comprises 1, 2, 3, or 4 (Number of symbols is a design choice that can be 1,2, 3, or 4 in paragraph 0284).

7. (Original) A method (Iyer’s UE in Figure 60)  comprising:
 determining a number of orthogonal frequency-division multiplexing symbols for sounding reference signal transmission (Configuration of NR SRS on Table 11, paragraph 0246 includes srs-SymbolLength which defines the number of OFDM symbols to transmit SRS in time); and 
transmitting an indication of the number to a base unit (Uplink Control Information UCI that is transmitted to the eNB to indicate what the UE needs in paragraph 0098).

8. (Original) The method of claim 7, wherein the number of orthogonal frequency-division multiplexing symbols comprises 1, 2, 3, or 4 (Number of symbols is a design choice that can be 1,2, 3, or 4 in paragraph 0284).

13. (Original) An apparatus (Iyer’s eNB in Figure 60)  comprising: 
a receiver that receives an indication of a number of orthogonal frequency-division multiplexing symbols for sounding reference signal transmission (Configuration of NR SRS on Table 11, paragraph 0246 includes srs-SymbolLength which defines the number of OFDM symbols to transmit SRS in time); 
a processor that determines sounding reference signal port and resource assignments based on the indication (Configuration of NR SRS on Table 11, paragraph 0246 includes transmit port and resource assignments); and 
a transmitter that transmits information indicating the sounding reference signal port and resource assignments (DCI for transmitting the configuration parameters to the UE in paragraph 0245).

14. (Original) The apparatus of claim 13, wherein the number of orthogonal frequency- division multiplexing symbols comprises 1, 2, 3, or 4 (Number of symbols is a design choice that can be 1,2, 3, or 4 in paragraph 0284).

19. (Original) A method comprising: 
receiving an indication of a number of orthogonal frequency-division multiplexing symbols for sounding reference signal transmission (Configuration of NR SRS on Table 11, paragraph 0246 includes srs-SymbolLength which defines the number of OFDM symbols to transmit SRS in time); 
determining sounding reference signal port and resource assignments based on the indication (Configuration of NR SRS on Table 11, paragraph 0246 includes transmit port and resource assignments) ; and 
transmitting information indicating the sounding reference signal port and resource assignments (DCI for transmitting the configuration parameters to the UE in paragraph 0245).

20. (Original) The method of claim 19, wherein the number of orthogonal frequency-division multiplexing symbols comprises 1, 2, 3, or 4 (Number of symbols is a design choice that can be 1,2, 3, or 4 in paragraph 0284).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 9-12 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al.
Iyer does not specifically teach that the number of OFDM symbols corresponds to the number of ports.  However, Iyer does teach that the number of OFDM symbols is a design choice that can be 1, 2, 3 or 4 in paragraph 0185.  Further, Iyer teaches that the SRS may be adaptive to UE antenna/port configuration (i.e. a design choice) in paragraph 0185.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adapt the SRS to the UE antenna/port configuration as suggested by Iyer by making the number of OFDM symbols correspond to the number of ports as a choice in design.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
3. (Original) The apparatus of claim 1, wherein the number of orthogonal frequency- division multiplexing symbols corresponds to a number of sounding reference signal ports (Obvious to use any number of symbols to ports since Iyer teaches that the SRS may be adaptive to UE antenna/port configuration (i.e. a design choice) in paragraph 0185).

4. (Original) The apparatus of claim 3, wherein, in response to the number of sounding reference signal ports being 1, the number of orthogonal frequency-division multiplexing symbols is 1 (Number of symbols is a design choice that can be 1,2, 3, or 4 in paragraph 0284, where obvious to use any number of symbols to ports since Iyer teaches that the SRS may be adaptive to UE antenna/port configuration (i.e. a design choice) in paragraph 0185 ).

5. (Original) The apparatus of claim 3, wherein, in response to the number of sounding reference signal ports being 2, the number of orthogonal frequency-division multiplexing symbols is 1 or 2 (Number of symbols is a design choice that can be 1,2, 3, or 4 in paragraph 0284, obvious to use any number of symbols to ports since Iyer teaches that the SRS may be adaptive to UE antenna/port configuration (i.e. a design choice) in paragraph 0185).

6. (Original) The apparatus of claim 3, wherein, in response to the number of sounding reference signal ports being 4, the number of orthogonal frequency-division multiplexing symbols is 1, 2, 3, or 4 (Number of symbols is a design choice that can be 1,2, 3, or 4 in paragraph 0284, obvious to use any number of symbols to ports since Iyer teaches that the SRS may be adaptive to UE antenna/port configuration (i.e. a design choice) in paragraph 0185).

9. (Original) The method of claim 7, wherein the number of orthogonal frequency-division multiplexing symbols corresponds to a number of sounding reference signal ports (Obvious to use any number of symbols to ports since Iyer teaches that the SRS may be adaptive to UE antenna/port configuration (i.e. a design choice) in paragraph 0185).

10. (Original) The method of claim 9, wherein, in response to the number of sounding reference signal ports being 1, the number of orthogonal frequency-division multiplexing symbols is 1 (Number of symbols is a design choice that can be 1,2, 3, or 4 in paragraph 0284, where obvious to use any number of symbols to ports since Iyer teaches that the SRS may be adaptive to UE antenna/port configuration (i.e. a design choice) in paragraph 0185 ).

11. (Original) The method of claim 9, wherein, in response to the number of sounding reference signal ports being 2, the number of orthogonal frequency-division multiplexing symbols is 1 or 2 (Number of symbols is a design choice that can be 1,2, 3, or 4 in paragraph 0284, where obvious to use any number of symbols to ports since Iyer teaches that the SRS may be adaptive to UE antenna/port configuration (i.e. a design choice) in paragraph 0185 ).

12. (Original) The method of claim 9, wherein, in response to the number of sounding reference signal ports being 4, the number of orthogonal frequency-division multiplexing symbols is 1, 2, 3, or 4 (Number of symbols is a design choice that can be 1,2, 3, or 4 in paragraph 0284, where obvious to use any number of symbols to ports since Iyer teaches that the SRS may be adaptive to UE antenna/port configuration (i.e. a design choice) in paragraph 0185 ).

21. (Original) The method of claim 19, wherein the number of orthogonal frequency-division multiplexing symbols corresponds to a number of sounding reference signal ports (Obvious to use any number of symbols to ports since Iyer teaches that the SRS may be adaptive to UE antenna/port configuration (i.e. a design choice) in paragraph 0185).

22. (Original) The method of claim 21, wherein, in response to the number of sounding reference signal ports being 1, the number of orthogonal frequency-division multiplexing symbols is 1 (Number of symbols is a design choice that can be 1,2, 3, or 4 in paragraph 0284, where obvious to use any number of symbols to ports since Iyer teaches that the SRS may be adaptive to UE antenna/port configuration (i.e. a design choice) in paragraph 0185 ).

23. (Original) The method of claim 21, wherein, in response to the number of sounding reference signal ports being 2, the number of orthogonal frequency-division multiplexing symbols is 1 or 2 (Number of symbols is a design choice that can be 1,2, 3, or 4 in paragraph 0284, where obvious to use any number of symbols to ports since Iyer teaches that the SRS may be adaptive to UE antenna/port configuration (i.e. a design choice) in paragraph 0185 ).

24. (Original) The method of claim 21, wherein, in response to the number of sounding reference signal ports being 4, the number of orthogonal frequency-division multiplexing symbols is 1, 2, 3, or 4 (Number of symbols is a design choice that can be 1,2, 3, or 4 in paragraph 0284, where obvious to use any number of symbols to ports since Iyer teaches that the SRS may be adaptive to UE antenna/port configuration (i.e. a design choice) in paragraph 0185 ).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        March 13, 2021